 COAL PRODUCERS ASSN. OF ILL.Coal Producers'Association of Illinois andDorman E. Glass, Charging Party.ProgressiveMineWorkers of America,District No. 1 (Coal Producers'Associationof Illinois)andDorman E. Glass, ChargingParty.Coal Producers'Association of Illinois andJesse Higgins, Charging Party.ProgressiveMineWorkers of America,District No. 1 (Coal Producers'Associationof Illinois)andJesseHiggins, ChargingParty, andW. C. Gilland Dan Villa,Partiesin Interest.Cases 14-CA-3802, 14-CB-1332,14-CA-3819, and 14'-CB-1351.June 13,1967DECISION AND ORDEROn July 6, 1966, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmativeaction,as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel and the Respondents filedexceptions to the Decision and supporting briefs.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.The complaint alleged that the maintenance of aplan under which members of the RespondentAssociation provide a welfare and retirement fundfor employees or employee relatives, and whichrequires employee membership, in the ProgressiveMine Workers of America (PMW) as a condition ofeligibility for benefits, is unlawful under Section8(a)(3), (2), and (1) and 8(b)(2) and (1)(A) of the Act. Italso alleged as violations of the same section thewithholding from four employees of acceleratedretirement benefits they had earned prior to theabandonment of the mine in which they worked, aswell as the prospective forfeiture of funds alreadyallocated from wages for the purpose of futurebenefits in the case of three other employees whovoluntarily quit mines which were covered by theplan and immediately commenced working at minesrepresented by the United Mine Workers of America(UMW). It was also alleged that these sevenemployees were denied benefits and/or subjected toforfeiture of fund allocations because they were notmembers of PMW.337The Trial Examiner found that the Respondentsviolated Section 8(a)(1) and 8(b)(1)(A) because theywere parties to the plan and enforced its provisionsrequiring employees to maintain their membershipin the Union after termination of the employmentrelationship covered by the contract in order to beeligible to receive welfare and retirement benefits;he further found that the Respondent Associationalso violated Section 8(a)(2) by contributing supporttotheRespondentUnion thereby. The TrialExaminer reasoned that the provisions of the planwhich require employees not only to forgo part of thecompensation for present work but alsoto maintainmembership in the Union in order to secure benefitsprovidedbysuchcompensation,constituteconditions of employment inconsistent with thebasic freedoms of the Act as expressed in Section 7and Section 8(a)(3).With respect to theallegationthat the same conduct also constitutes violations ofSection 8(a)(3) and 8(b)(2), the Trial Examiner founditunnecessary to pass upon these issues inasmuchas his proposed remedy included a make-wholeorder which would fully effectuate the policies of theAct in his view. The Trial Examiner also found thatthe temporary withholding from the four individualsof accelerated retirement benefits provided by theplan violated Section 8(a)(1) and (2) and 8(b)(1)(A) ofthe Act, but did not pass upon the additional allegedviolationsofSection 8(a)(3) and 8(b)(2) in thisconnection. As to the three employees who quit andimmediately went to work in a UMW mine, the TrialExaminer made no finding of violation, particularlyinview of the inchoate nature of the allegedviolations against these individuals, but also notingthathisremedy to cease giving effect to theprovisions of the plan which condition the grantingof benefits upon the maintenance of membership inthe Union after the employment relationship hasceasedwould be sufficient to prevent futureforfeitures.As appears from the Trial Examiner's Decision,theplan itself has been perpetuated undercollective-bargainingagreementsbetween theAssociation and the Union. These agreements havecontainedunion-securityclausesrequiringmembership as a condition of employment. Noquestion is raised as to the validity of themembership requirement under the bargainingagreements during the period of employment at amine of anassociationmember. Pursuant to thatrequirement all employees are members. The plan,in turn,provides for maintenance of membership asa condition for sharingin itsbenefits. In view ofthese underlying valid union-security provisions, theproblem here is not one of restriction of benefits tomember employees such as occurs in the absence ofa valid union-security provision.''Cf.CartyHeating Corp,etc., 117 NLRB 1417,ProgressiveKitchen Equipment Co, Inc , 123 NLRB 992165 NLRB No. 31 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union contends that the dues required tomaintainunion membership during periods which anemployee is not working at a mine within thebargaining unitare actually in the nature of a servicefee for the handling of benefits payable pursuant tothe plan, and justifiable as such. It urges that thedues scale, which reflects work status in theindustry, is indicative of a service arrangement.Employees working in mines covered by the planpay 75 cents monthly dues, plus 2 percent of theirgross earnings,whilemembersworking outside thecoal industry pay $1.45 monthly, and retired,disabled, or other employeeseligiblefor benefits pay1percent of the benefits being received from theplan, with $1 monthly being the minimum. Thusemployees no longer working in theunitareexpected to bear substantially less financial liabilityto the Union.We find merit in the Union's analysis of its duesstructure as applied to those not working in the unit,and conclude that such paymentscan, asrevealedby this record, be considered to be a service fee.Fees for job-referral services by a union have beenapproved by the Board and the courts.2 Othersimilarcharges by unions have received tacitapproval, subject to appropriate safeguards.3 Animportant provisorunningthrough the servicecharge concept has been that such fees bereasonably related to the value of the servicesrendered by theunion.The services rendered here,as weview them, tend to make the fees set forthabove seem reasonable. The services renderedinclude the Union's assistancein perpetuating theplan itself as wellas its sustainingfund throughperiodicbargaining negotiations.The Union hasdonethisinsuccessiveagreementssinceestablishmentof the plan in 1946. A determination ofthe specificamountof the per ton contribution to thefund to be made by operator members during the lifeof each bargaining contractispartof the periodicbargaining.Forexample, the 1965 contractincreased this sum from 30 to 40 cents per ton. Italso appearsthat the Union renegotiates variousprovisions of the plan duringbargainingwith a viewto improving the plan. Thus the Union, in itsbargaining, is called upon to represent the interestsnot only of employees currentlyengaged in miningcoal, with respect to their wages, hours, and othertermsand conditions of employment, but also theinterestsof eligible participantsin theplan who areno longer miningcoal.These eligible participantshave an economicinterestin the perpetuation of aplan of this sort and the fund which makes itpossible. In view of thisinterest,we do not believe itunreasonablethat the Union require employees'Local 825,Operating Engineers(H John Homan Company),137 NLRB 1043,Local 138, OperatingEngineers(J J. Hagerty,Inc) v N L.R B,321 F 2d 130 (C A2),N L R B.vHoustonMaritime Association,337 F 2d 337 (C A 5)covered by the plan to continue making payments,varying according to their employment status andincome, to support the Union and its efforts on theirbehalf with respect to the plan. It seems to us thattheUnion's endeavors in this connection are avaluable service to employees no longer working inthe unit, much as a job referral is to prospectiveemployees.In reaching the conclusion that the Union isentitled to charge a fee to employees who no longerwork in the unit who desire to participate in theplan's benefits, we wish to emphasize that we do notreach the further question whether employees are infact required, pursuant to the plan, to maintain theirmembership in the Union, or may have theirmembership forfeited in a manner which would beviolative of Section 8(a)(3) of the Act. The TrialExaminer considered this further issue cumulativebecause of the scope of his proposed remedial order,and so did not reach it. Our reason for not reaching itis that-apart from references in the plan itselfwhich tend to suggest the possibility that suchdiscrimination may occur-the record furnishes noadequate proof to establish that the eligibility statusof individuals covered by the plan has been forfeitedfor any reason other than failure to make periodicpayments to the Union. At the hearing the partiesstipulated that the seven alleged discriminateesmade no attempt to keep up their union dues afterceasing to work at mines represented by the Union.There is some evidence, it is true, that the fund'ssecretary advised the four alleged discriminateesthat their union membership must be kept up foreligibility, and then, in August 1965, was disposed todeny accelerated retirement benefits to the four onthestatedgroundof"automatic" lossofmembership on the date of employment at the WillScarlettmine,aminewhose employees arerepresented by the UMW, but, as found by the TrialExaminer, this position was reversed and thebenefits claimed were actually paid in January 1966.Thus the record reveals no loss of benefits by thesefour.The Trial Examiner found the temporarywithholding of the benefits to be a violation, butreviewing the record as a whole we are not disposedto base a finding on this isolated occurrence eventhough in some circumstances we might find itnecessary to do so and ban a recurrence by remedialorder. The evidence as to possible loss or detrimenttotheremaining three alleged discriminateesinvolvesonlyananticipatedcancellationofindividual allocations pursuant to the plan, no actuallossofrightsorbenefitsbeing established.Accordingly, on the record before us, we find nosufficient support for concluding that by being'SeeLuggage Workers Union Local 60 (Rexbilt Leather Goods,Inc , et al),148 NLRB 396, charge for delivering vacation checks,Coca-Cola Bottling Corporation,153 NLRB 1425, charge forprocessing a seniority grievance COAL PRODUCERS ASSN. OF ILL.parties to and operating this plan the RespondentUnionand the Respondent Association havedeprived employees of rights guaranteed by Sections7 and 8(a)(3) of the Act.4 In view of our conclusionthat the postemployment payments required by theUnion, and which are tailored to changing workstatus, are appropriate as a service charge, and inview of the absence of proof that individualdiscrimination has occurred in the administration ofthe plan, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.aMember Fanning, with respect to the four allegeddiscriminatees, is persuaded to the contrary because of theAugust 31, 1965, letter, which is in evidence, advising them thatthey "automatically gave up" membership in the Union on thedate they were employed at the Scarlett mine where, in fact, theemployees were represented by the UMW Because of thisevidence lie would find that the plan was applied in the case ofthese employees to encourage membership in the ProgressiveMine Workers, in violation of Section 8(a)(3) and 8(b)(2)TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case was heardatSt.Louis,Missouri, on April 18, 1966, pursuant tocharges filed on September 28 and November 8 and 20,1965, and a third amended complaint issued on March 22,1966. Said complaint, as subsequently amended at thehearing, raises questions concerning the legality of certainprovisions in effect in the collective-bargaining contractbetween the Respondent Coal Producers' Association(hereincalled the Association) and the RespondentProgressiveMineWorkers of America, District No.1(herein called the Union) which allegedly restrict thebenefits of the welfare and retirement fund provided for inthecontract to employees who have continuouslymaintained their membership in the Union, regardless ofwhether employed in a mine covered by the contract ornot, and concerning the alleged refusal of the cotrustees ofthe retirement fund to pay benefits to four employees whowere terminated as a result of the abandonment of theWalnut Grove Mine which was operated by a member oftheAssociation.The conduct of the RespondentAssociation is alleged to violate Section 8(a)(1), (2), and (3)of the Act, and the conduct of the Union is alleged toviolate Section 8(b)(2), and (1)(A) of the Act. After the closeof the hearing the General Counsel and the Respondentfiled briefs which have been fully considered.'Upon the entire record, including my observation of thewitnesses, I make the following:IAfter the close of the hearing, the parties submitted astipulation on agreed corrections to transcript of record which isFINDINGS AND CONCLUSIONS3391.THE BUSINESS OF THE RESPONDENT ASSOCIATION ANDITS MEMBERSThe Association is an organization of coal mineoperators, including, as of the time of the events involvedin this case, Sahara Coal Corporation, Little Dog CoalCompany, Youngs Coal Corporation, and the PioneerCollieries. The Association acts as the authorized agent ofitsmembers for the purpose of bargaining collectively withthe Union with respect to the wages, hours, and otherterms and conditions of employment of its members. LittleDog Coal Company annually purchases from out-of-Statesources goods and materials used in its mining operationswhich are valued in excess of $50,000. Upon these facts Ifind, as the Association admits, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDThe Respondent Progressive Mine Workers of America,District No. 1, is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Introductory StatementAs indicated above, the complaint as amended herein,challenges not only certain conduct of the cotrustees of thewelfare and retirement fund in administering the fund butalso certain basic provisions of the plan underlying theadministration of the fund.The welfare and retirement fund was established by theAssociation and the Union in 1946 in a collective-bargaining contract entered into on June 12 and a separatetrust agreement which was executed on July 25.The trust agreement provided for the establishment of ajoint state executive board, consisting of eight members,four chosen by the Association and four by the Union, andfor the selection of two cotrustees, one chosen by theUnion and one chosen by the Association. The joint stateexecutive board was charged with the responsibility ofoverseeing the acts of the cotrustees in setting up andadministering the proposed plan of benefits.The June 12, 1946, contract provides as follows:Said Fund shall be used for the purpose, and shallbe administered as hereinafter provided:... The twotrustees so selected shall be responsible to the JointState Executive Board for all their acts, and shallsubmit to the Joint State Executive Board for itsapproval a plan to provide for using this fund formaking payments to employees of the Operator-members of the Coal Producers Association of Illinoiswho are members of the Progressive Mine Workers ofAmerica,withrespect to sickness, permanentdisability, life insurance, death, hospitalization formembers and their dependents, retirement fund to beestablished as of June 1, 1946, in an amount to belaterdetermined, (2) and other related welfarepurposes as determined by the trustees and approvedby the Joint State Executive Board. All acts of theapproved The record is hereby correctedin accordancewith thestipulation 340DECISIONS OF NATIONALtrustees in settingup various plans shall be consistentwith Federal and State Laws.The cotrustees duly established the welfare andretirement fund and a plan foradministeringthe benefitsto be paid for out of the fund. The successive collective-bargainingcontracts between the Association and theUnion have provided for the continuance of the fund,which is supported by a fixed price per ton of coal minedpaid solely by the operator-members of the Association. Inthe first agreement 5 cents per ton was the agreed operatorcontribution to the fund. The current contract, which callsfor the payment of 40 cents for each ton of coal mined bythe operator, has been adjusted by agreement between thepartiesto require the payment of 20 cents per ton.The collective-bargainingcontractsbetween theAssociation and the Union have for some time provided asfollows:...As a condition of employment all employeescovered by this contract shall be, or shall becomemembers of the Progressive Mine Workers ofAmerica, District No. 1, to the extent and in themanner permitted by law.Under the successive contracts, only supervisors andoffice and clerical employees are excluded from coverage.The General Counsel does not raise any question in thisproceeding about the validity of the above-quoted union-securityprovision.These successive contracts havefurther provided that beneficiaries of the fund shall haveno vested right therein.The parties in interest, W. C. Gill and Dan Villa, are thecotrustees for the Association and the Union, respectively,currently charged with the administration of the fund. Gillhas been a cotrustee for the Association since theinception of the fund.The basic document now in effect setting forth thescheme of operation of the welfare and retirement fund isknownas plan7, which was adopted by the cotrustees onJanuary 19, 1955, and approved by the joint stateexecutive board on February 1, 1955. In the ensuing yearsplan 7 has been amended many times. In 1958 specialallocationplans for the individualmineswere adopted bythe cotrustees and approved by the joint state executiveboard in order to prevent the depletion of retirement fundsto the detriment of the younger miners. Under these plans,miners atthe individualmineswere allocated, in abookkeeping transaction, specificportionsofthepayments by their employer to the fund, and theseallocated portions could not be used to pay benefits toother miners.In 1960 amendment 21 to plan 7 was adopted by thecotrustees and approved by the joint state executiveboard. It is set forth below:Amend PART I, GENERAL PROVISIONS, byadding the followingas a newsection:"Section 45. Union Membership. Although thisPlan of Benefits and any Resolutions and SpecialAllocationPlansadoptedpursuant to theprovisionsofthisPlanrequireUnionmembership as a pre-requisite to eligibility, allemployees hired by the employer, doing contractwork, who would be required to become Unionmembers after the statutory period provided inFederal and State laws, shall be considered forall purposes mentioned herein as Union membersduring such period, provided they meet all othereligibility requirements."On October 27, 1965, amendment 38 to plan 7 wasLABOR RELATIONS BOARDadopted by the cotrustees and approved by the joint stateexecutive board. It is as follows:Amend PART I, GENERAL PROVISIONS, byadding the following new paragraph to Section 45.Union Membership.This amendment was adopted after Dorman E.Glass had, on September 30, 1965, filed a chargewith the Board's St. Louis Regional Office onbehalfofhimself,ChesterMoore,Paul B.Russell, and James Shepherd alleging that theUnion had caused the Association to refuse topay each of them accelerated retirement benefitsfrom June 30 until August 20, 1965, therebyviolating Section 8(b)(1)(A) and (2) of the Act.Glass subsequently, on November 8, 1965, filed acharge against the Association alleging that ithad unlawfully supported the Union and haddiscriminated against himself and the other menin violation of Section 8(a)(1), (2), and (3) of theAct.In view of the evidence regarding the establishment ofthefund, the duties of the cotrustees, and theirrelationship to the joint state executive board, I find thatthe cotrustees are and have beenacting asagents of boththe Association and the Union.In the discussion which follows, the various provisionsnow in effect of plan 7, the amendments thereto, and of thespecial allocation plans for the individual mines, whichhave been adopted by the cotrustees to prescribe themannerand conditions under which benefits are to beprovided out of the fund, are collectively referred to as theplan.B. The Alleged Illegal Provisions of the PlanPlan 7, the basic charter of the plan, provides as followswith respect to retirement:PART IIRETIREMENT PENSIONSSection 2. ELIGIBILITY REQUIREMENTSA member-employee, ona mineby mine basis, whomeetsthe following eligibility requirements,mayparticipate in the Retirement Pension funds allocatedto the mine from which he retires, provided:(7)He is a member andremainsin good standing ina Local Union of the Progressive Mine Workers ofAmerica, District No. 1;*****Section4. INTERRUPTION OF WORK RECORD****D. ABANDONMENT******6. In order to share in such benefits, however, amember-employee under retirement age must try toremain inthecoal industry by seeking otheremployment, and shall keep up his membership in theUnion.****Section 6.ACTUAL RETIREMENT-REEMPLOYMENTA.An employeemust actually retire. Retirement COAL PRODUCERS ASSN. OF ILL.shall be on a voluntary basis, but an individual shallnot be eligible to participate unless he actually retiresfrom the coal industry In the event such member-employee shall return to the coal industry after suchretirement, or payments to him shall be suspended,then he shall not be entitled to retirement unless heagainmeetstheeligibilityrequirementsforRetirementPensionuponsubmittinganewapplication and upon his again actually retiring.The above-basic retirement provisions have beensupplemented by the provisions of the special allocationplans in effect for the various mines. Typical standardprovisionsof such special allocation plans are thefollowing which are taken from the plan for the WalnutGrove Mine of Youngs Coal Corporation:Sec. 8. Abandonment of Mine-In the event of theabandonment of said mine, any special plan adoptedfor said mine, as provided in Plan No. 7, may providefor different methods of payment between men on theRetirement-PensionRoll,men on the DisabilityAssistance Roll, others upon rolls, and men who maybe then without employment, as circumstances maywarrant, provided:(a)Such plan shall protect the allocated fundsofeach individual so long as eligibilityrequirements are met.(b)No member-employee who does not have aone year work record prior to the date ofabandonment shall have any right to any of saidfunds. However, any member-employee who hasworked at said mine for one year or longer priorto the date of abandonment shall be declaredeligible for retirement-pension irregardless ofeligibility requirements such as age, work record,etc. to be paid upon application of such member-employee, at the rate of not to exceed $250.00 permonth, to be paid from his allocated funds only.The Co-Trustees shall adopt a resolution fixingtheamount to be paid to each individualmember-employee, not exceeding $250.00 permonth, but each employee shall be paid the sameamount as provided in said resolution.(c) In the event such member-employee shallagain take up employment at a contributingmine, then payments to him shall be suspended,and if such mine has an allocation plan in effect,then any funds to his credit at such time shall betransferred to his allocated funds at such othermine and his eligibility shall be determined bythe Plan in effect at such mine. In the event suchmine does not have an allocation plan in effect,then such moneys allocated to him shall not betransferred, but shall be held in his accountsuntil he is eligible to receive payment thereof inaccordance with the plan in effect at such othermine, and then shall be paid to him in addition toany moneys which he may receive at such othermine. However, he shall not receive any workcredits at such other mine for work performed atthis mine.*****Sec. 9. Voluntary Quitting, Discharge and Lay-off(a) In the event any member-employee quitshisemployment,eithervoluntarilyorinvoluntarily, or is discharged, or is laid off, orquits his employment upon proper proof that he341is physically unable to carry on with his duties inthe coal industry, even though he may not betotally and permanently disabled as providedunder PART III, B. Disability Assistance, andgives up his job right atsaidmine,no furtherallocation shall be made to his accounts otherthan for any proportionate allocation for monthsworked during the preceding calendar year onthe first allocation made thereafter. If, at suchtime,he does not have a one year work record heshall not have any right to any of said funds.However, if he has a one year work record orlonger, he shall then be declared to be eligible forRetirement-Pension irregardless of eligibilityrequirements such as age, work records, etc., tobe paid upon application of such member-employee at the rate of $100.00 per month, to bepaid from his allocated funds only.(b)No further allocation shall be made to hisfunds, except at the discretion of the Co-Trusteesinterest may be allocated.(c) In the event such member-employee shallagaintake up employment at a contributingmine,then payments to him shall be suspended,and if such mine has an allocation plan in effect,then any funds to his credit at such time shall betransferred to his allocated funds at such othermine and his eligibility shall be determined bythe plan in effect at such mine. In the event suchminedoes not have an allocation plan in effect,then such moneys allocated to him shall not betransferred, but shall be held in his accountsuntil he is eligible to receive payment thereof inaccordance with the plan in effect at such othermine, and shall then be paid to him in addition toany moneys which he may receive at such othermine.However, he shall not receive any workcredits at such other mine for work performed atthis mine.(g)Alloftheforegoingiswiththeunderstanding that a member-employee, or amember if no longer employed,mustcontinuously remain a member in goodstandingof a Local Union affiliated with District No. 1,Progressive Mine Workers of America. Droppingof such membership shall automatically forfeitany funds then allocated or the right to any futureallocation, and reinstatements to membershipthereafter shall not reinstate any allocatedmoneys thus forfeited,unlessproof is made thatsuch dropping was in error and such member isreinstated in accordance with the constitution ofthe Union.Cotrustee Gill testified that the forfeitures of allocatedfunds are made on a mine-by-mine basis 1 year after theend of the fiscal year for the particular mine involved inwhich the employee last had allocations made to hisaccount. The end of the fiscal year is also referred to in therecord as the allocation date. The allocation dates for thevarious mines are staggered throughout the year to easethe workload of the office of the cotrustees. This 1 yearperiod is allowed to enable the cotrustees to correct anyerror in determining the membership status of anyemployee, as cotrustee Gill testified.The welfare provisions of plan 7 (part III) similarlycondition eligibility for benefits upon continued union299-352 0-70-23 342DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership after the beneficiary's employment status ata contributing mine has ceased. Section 2, B. of part A,which is headed "Eligibility for dismemberment benefitsandmedical care benefits" states that eligibility forbenefits "shall terminate as of the date and time amember-employee ... terminates his membership in theUnion." Likewise, the eligibility of a member-employeewho becomes totally and permanently disabled to continueto receive benefits is subject to the following proviso:"3.He is a member in good standing at the time of hisdisablement and remains a member in good standing of aLocal Union of the Progressive Mine Workers of America,District No. 1" (plan 7, part III, paragraph B sec. 3, B, 3).Paragraph D of part III of plan 7 deals with death anddismemberment benefits. Section 5 thereof providescoverage for members of Armed Forces and dependents of"men who die while in the armed forces of the UnitedStates.provided: B. [He] was a member in goodstanding of a Local Union of Progressive Mine Workers ofAmerica, District No. 1, at the time of his death."Paragraph E of part III, entitled "Medical Care Plan"provides in section 3 for "Coverage for Dependents of MeninArmed Forces," if "1. Such member-employee hasretainedhismembership in the Union by properapplication to the Union during his military service."Under the provisions of the plan above quoted, whichare typical of the provisions challenged by the GeneralCounsel, all employees, from the time of their firstemployment at a mine covered by the plan are requiredcontinuously thereafter to maintain membership in theUnion as a condition of being entitled to receive thebenefits which they have earned as a result of workingunder the plan, including retirement benefits payable afterthe employment relationship has ceased This involves themaintenanceofmembershipduringperiodsofunemployment due to the abandonment of a mine, due tothe employee's layoff, discharge, or voluntary quitting, andalso during periods of employment anywhere else but in acontributing mine. Failing to maintain membership afterceasing employment in a contributing mine results in theultimate forfeiture of all moneys allocated to the miners'individual accounts. Miners who leave a contributing minebut who maintain their membership in good standing inthe Union do not forfeit the moneys allocated to theiraccount, and are able to draw on such funds, wheneligible,afteragain taking up employment in acontributing mine.C. Conclusions Concerning the Legality of the ChallengedProvisions of the PlanUnder the plan of benefits provided for in the contractsbetween the Association and the Union, the employeescoveredby the plan received a portion of theircompensation for present work in the form of deferredbenefits to become available after the employmentrelationship covered by the contract has ceased, forexample, either as a result of retirement or disablement orbecause of the employees' voluntarily quitting and takingemployment elsewhere. The challenged provisions requireallminers covered by the contract in effect to forego partof their compensation for their present work unless theyagree to maintain membership in the Union even after theemployment relationship covered by the contract hasbecome terminated. Such a term or condition ofemployment, in my opinion, is inconsistent with basicfreedoms which the Act guarantees.Basic objectives of the Act are the protection ofemployees'freedomofchoiceofbargainingrepresentatives and the prevention of discrimination inregard to terms and conditions of employment toencourage or discourage union membership. Section 7 ofthe Act is as follows-Employees shall have the right to self-organization,to form, join, or assist labor organizations, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, and shall also have the rightto refrain from any or all of such activities except tothe extent that such right may be affected by anagreementrequiringmembership in a labororganizationasaconditionofemployment asauthorized in Section 8(a)(3).Section 8(a)(3) of the Act provides that it shall be anunfair labor practice for an employer-(3)by discrimination in regard to hire or tenure ofemployment or any term or condition of employmentto encourage or discourage membership in any labororganization:Provided,That nothing in this Act, or inany other statute of the United States, shall precludean employer from making an agreement with a labororganization (not established, maintained, or assistedby any action defined in section 8(a) of this Act as anunfair labor practice) to require as a condition ofemployment membership therein on or after thethirtiethday following the beginning of suchemployment or the effective date of such agreement,whichever is the later....The only case in which an exception is made to thepolicy of the Act of assuring employees a free choice ofrepresentatives is that set forth in the proviso to Section8(a)(3) of the Act quoted above. This is the one situationwhere compulsory unionism is permitted. To fall withinthe exception the terms of the proviso must be strictlyobserved.While the proviso allows employees to becompelled to join a union under the circumstances thereinset forth asa condition of employment,i.e.,as anindispensable requirement of retaining their jobs, it doesnot sanction the imposition upon employees, as a term oftheir employment, the requirement that they maintainmembership in the Union in the future, after theemployment relationship covered by the contract hasceased, or forego part of their compensation for workperformed.Hence the provisions here in question areoutside the scope of the proviso and must fall. As indicatedabove, such provisions are completely antithetical to thebasic objectives of the Act of protecting employees frominterference with their free choice of representatives andpreventing the encouragement or discouragement of unionmembership by prounion or antiunion discrimination.Ithas been repeatedly held that employers and unionsmay not condition present employment upon anemployee's failure to maintain membership in goodstanding in a unionbeforethe employment relationshipcovered by a union-security provision began. SeeN.L.R.B.v.Murphy's Motor Freight, Inc.,231 F.2d 654 (C.A. 3);N.L.R.B. v. Spector Freight System, Inc., et al.,273 F.2d272 (C.A. 8);LocalUnionNo. 1842, InternationalBrotherhood of Electrical Workers (Avco Mfg. Corp.),124NLRB 794, enfd. 283 F.2d 112 (C.A. 6);N.L.R.B. v.InternationalAssociation of Machinists, AeronauticalLodge 727 (Menasco Mfg. Co.),279 F.2d 761 (C.A. 9);N.L.R.B. v. International Union, UAW (John I. Paulding,Inc.),297 F.2d 274 (C.A. 1). While these decisions are notstrictly in point, they reflect the concern of the Board and COAL PRODUCERS ASSN. OF ILL.the courts for the basic principles discussed above which,inmy view, call for the conclusion that the Act no morepermits a union to condition present employment upon themaintenance of membershipaftertheemploymentrelationship has ceased, than it allows the conditioning ofpresentemploymentonmembershipbeforetheemployment relationship has begun.While the language of the decisions of the district courtsinUpholsterers InternationalUnion v. LeathercraftFurniture Co., 82 F.Supp. 570 (E.D. Pa.), and the othercases relied upon by the Association and the Unionappears to lend support for their position in this case, innone of these cases were the courts faced with the narrowquestion here involved and in none of these cases did thecourts consider the questions there presented from thestandpoint of protecting employees' freedom to join or torefrain from joining a union, a fundamental principleunderlying the Act as a whole. I have carefully consideredthese decisions and am not persuaded that they present aninterpretation of the Act which is consistent with theguiding principles of the Act. Accordingly, I cannot acceptthe arguments of the Association and the Union which arebased on theUpholsterersand similar decisions.I conclude that the Association and the Union, by beinga party to and enforcing contract provisions requiring as aconditionof receiving deferred benefits under thecollective-bargaining contract, the maintenance of unionmembership after the employment relationship covered bythe contract has ceased, have violated Section 8(a)(1) and8(b)(1)(A), respectively. Cf.Carty Heating Corp., et al., 117NLRB 1417.1The Association, by being a party to and enforcingcontract provisions which require continued membershipas a condition of receiving deferred benefits, provisionswhich exceed the limitations of the "union shop" provisotoSection 8(a)(3) of the Act, has thereby contributedsupport to the Union in violation of Section 8(a)(2) of theAct.Progressive Kitchen Equipment Co., Inc.,123 NLRB992.-The complaint as amended also alleges that the variousprovisions of the plan which I have found to be illegalunder Section 8(a)(1) and (2) of the Act and 8(b)(1)(A) alsoare violative of Section 8(a)(3) and 8(b)(2) of the Act.However, I find it unnecessary to pass upon theseallegations, which present novel questions concerning theproper interpretation of Section 8(a)(3) of the Act, for theremedy which I propose to recommend herein will includeamake-whole provision, and will in my opinion, fullyeffectuate the policies of the Act.D. The Enforcement of the Illegal Provisions of the Plan inSpecific Cases1.The alleged refusal to pay benefits to Dorman Glass,Chester Moore, Paul Russell, and James ShepherdThe four men above named were employed by theYoungs Coal Corporation at its Walnut Grove Mine at the2The General Counsel also notes that the plan provides forbenefits to "member-employees" only, and does not make it clearthat the only ground for discharge of an employee for failing tomaintainmembership in good standing is his failure to payperiodic duesand initiationfees.This, the General Counselcontends,is an illegalcondition. However, since all employeeswere required to he members of the Union after 30 days under thetermsof the valid union-security clause of the contract and newemployees were specifically covered with the various benefitswhich were applicable to any short-term member by amendment21 to plan 7, it is understandable that the terminology "member-343time the mine was abandoned about June 28, 1965. Noneof them had reached the usual retirement age. At this timethe four men were covered by section 8 of the specialallocationplan in effect for the Walnut Grove Mine.Section 8, which is quoted in the preceding section of thisdecision, provides for accelerated retirement benefits foremployees of abandoned mines. Section 11 of said specialallocation plan provides as follows:Sec.11.UnionMembership-Allpersonsmentioned herein except widows and dependentsshall continuously remain members in good standingof a Local Union of the Progressive Mine Workers ofAmerica, District 1, to be eligible hereunder. In theevent a member shall fail to continuously remain amember in good standing, any moneys allocated to hisindividual accounts shall be transferred to the regularWelfare Fund of said mine.About July 6 the four men made application for benefitsunder section 8 quoted above. About the end of July eachwas notified by the executive secretary of the welfare andretirement fund that he were eligible to receive $250 permonth in "accelerated Retirement Pension benefits" fromhis allocated funds beginning July 1, 1965. The letterconcluded with the following paragraph:Before we can make any payment to you we musthave a certificate that you are not now employed inthe coal industry. If you are employed in the coalindustry then such payment cannot be made untilafter you are no longer so employed. In addition, yourUnion membership must be kept up so long as you areeligible to draw monies from this fund.None of the four men paid any dues to the Union for theperiod after June 30, 1965. About August 19, 1965, each ofthe four men obtained employment at the Will ScarlettMine, at which the employees are represented by theUnitedMineWorkers, and have the benefits of aretirement and pension fund similar to the Union's.On August 31, 1965, the executive secretary of the fundsent each of the four men a letter, the text of which is asfollows:We have had under consideration your application forbenefits from the Welfare and Retirement Fund of theProgessive Mine Workers of America, District#1.Accordingto our information,you became employedat the Will Scarlett Mine at Stonefort, Illinois, and arenow so employed.Since you automatically gave up your membership inthe Union on the date you were so employed at thatmine, under our Plan of Benefits, we regret that wecannot pay you benefits from, this Fund.Although you were previously notified by letter thatyou would be paid benefits, that letter went out beforeemployees" was used throughout the plan. I find no suggestion inthis case that the Union has ever requested, or has any intentionof requesting, the discharge of an employee for failing to maintainmembership in good standing for any other than the permissiblereason of the employees' failure to pay dues or initiation fees. Inthese circumstances 1 find that here, as inN.L.R.B. v. RevereMetal Art Co.,280 F.2d 96, 101-106 (C.A. 2). cert. denied 364 U.S.894, andLocal 138, Operating Engineers (3.3. Hagerty, Inc.) v.N.L.R.B.,321 F.2d 130, 133 (C.A. 2), it is unreasonable to attributeto the parties an intention to construe these particular provisionsof the plan other than in conformity with the Act. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDthis information was available to us, and you willplease disregard that letter.In January 1966, after the filing of charges by Glass, thecotrustees of the fund, upon reconsideration of theirpreviousdecision to refuse accelerated retirementpayments to the four men, decided to grant benefits for themonth of July 1965, and pursuant to this decision sent eachof the four men a check for $250.As found above, the provisions of the plan requiringcontinued membership in the Union as a condition of theemployees of abandoned mines receiving their acceleratedretirement benefits are illegal under Section 8(a)(1) and (2)and 8(b)(1)(A) of the Act. The temporary withholding fromGlass,Moore, Russell, and Shepherd of the acceleratedretirement benefits which they had earned at the WalnutGrove Mine before its abandonment pursuant to theseillegal provisions constitutes a further violation of Section8(a)(1) and (2) and 8(b)(1)(A) of the Act.3 For the reasonsstated above, I need not decide whether the Respondents'temporary withhold of benefits also violated Section 8(a)(3)and 8(b)(2) of the Act.2.The alleged forfeiture of benefits of Jesse Higgins,Wendell Bennett, and Herbert BennettHigginsworked at mine 5 of the Sahara CoalCorporation from February 9, 1960, until June 1, 1965,when he voluntarily quit. While employed by Sahara,Higgins was a member of the Union. A day after quitting atSahara, Higgins commenced working for the Old Ben CoalCorporation at a mine organized by the United MineWorkers of America, which had a welfare and retirementprogram similar to these of the Respondents in this case.At the time Higgins quit, he had allocated to his account inthe fund the sum of $1,746.81.Herbert Bennett and Wendell Bennett, who had startedworking at mine 16 of the Sahara Coal Corporation in 1960and 1963, respectively, voluntarily quit their jobs onAugust 23, 1965. Both men had been members of theUnion during their employment by Sahara. A day or twoafter quitting at Sahara, both men went to work for the OldBen Coal Corporation at a mine covered by a contract withthe United Mine Workers of America. At the time theBennetts quit working for Sahara, Wendell had allocatedto his retirement account in the fund $640.15 and Herbertalso had funds allocated to his retirement account.Neither Higgins nor the Bennetts paid any dues to theUnion nor made any effort to remain in good standing afterquitting work for Sahara. They had not reached the normalretirement age.As found above, the special allocations plans for Saharamines 5 and 16 have identical provisions coveringaccelerated retirement pensions for employees whovoluntarily quit their jobs. The relevant portions of theseprovisions, which are applicable in the cases of Higginsand the two Bennetts, have been quoted hereinabove.Section 6 of part II of plan 7 requiring the suspension ofbenefits if the member-employee returns to the coalindustry is also applicable in the cases of these men.As found above, under the applicable provisions of theplan with respect to members voluntarily quitting theirjobs at a contributing mine, those who fail thereafter tomaintain their membership in good standing forfeit the:iThe fact that the cotrustees have paid each of the four men$250 is asserted fulfillment of their obligations to them under theaccelerated retirement provisions of the plan does not render thisaspect of the case moot. Assuming that $250 constitutes all thateach man was entitled to under the valid provisions of the plan,allocations to their credit in the retirement fund 1 yearafter the end of the fiscal year in which sums were lastallocated to their account.Higgins and the two Bennetts have never made anyapplication to the fund for benefits and consequently noclaim has been denied them. However, it is admitted bycotrustee Gill, that 1 year after the allocation date onwhich Higgins and the two Bennetts last had fundsallocated to their retirement accounts, the sums allocatedto their credit will be forfeited.The complaint as amended alleges that the Unionviolated Section 8(b)(1)(A) and (2) and the Associationviolated Section 8(a)(1), (2), and (3) of the Act in connectionwith the forfeiture of accelerated retirement benefits inthe case of Higgins and the two Bennetts. However, so faras the record shows, the Respondents have done nothingas yet to effect such forfeiture. Higgins and the twoBennetts are in the same position as any number of otherminers who, because of the operation of the plan, stand toforfeitbenefits in future, or credits towards benefits,because of the enforcement of the illegal maintenance-of-membership provisions of the plan. My findings as to theillegality of these provisions take care of the cases ofHiggins and the two Bennetts and render unnecessary anyfurther findings in their cases, if indeed, any such findingscould be made because of the inchoate nature of theconductcomplainedof.TheprovisionsofmyRecommended Order will prevent any future forfeiture ofbenefits pursuant to the provisions of the plan which Ihave found to be illegal, including the forfeiture of theaccelerated retirement benefits due Higgins and the twoBennetts.CONCLUSIONS OF LAW1.By maintaining and enforcing contract provisionswhich condition the grant of benefits upon the continuedmaintenance of membership in good standing in the Unionafter the employment relationship covered by the contracthas ceased and by withholding accelerated retirementbenefits from Dorman Glass, Chester Moore, Paul Russell,and James Shepherd, the Association has interfered with,restrained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act in violation ofSection 8(a)(1) of the Act, and contributed support to theUnion in violation of Section 8(a)(2), and the Union hasrestrained and coerced employees in the exercise of theirSection 7 rights in violation of Section 8(b)(1)(A) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Association and the Union haveviolated various provisions of theAct bytheir maintenanceand enforcement of contract provisions which conditionthegrantofcertainbenefitsupon the continuedmaintenance of membership in the Union after theemployment relationshipcovered bythe contract hasceased,my RecommendedOrder will providethat theRespondents cease and desist therefrom and fromengaging in any like or related violationsof the Act.Ihave also found that the Respondents, -through theiragents, the cotrustees, temporarily withheld acceleratedsuch a payment does not bar the Board from entering anappropriateremedialorder.TheRespondents'conductconstituted an unfair labor practice and the Board was entitled toban its resumption.N.L.R.B.v.MexieTextile Mills, Inc.,399 U.S.563. COAL PRODUCERS ASSN. OF ILL.retirement benefits from Dorman Glass, Chester Moore,Paul Russell, and James Shepherd pursuant to certain ofthe illegal provisions of the plan. It is not clear from therecord that the $250 which the cotrustees paid each of thefourmen in January 1966 in payment for acceleratedretirement benefits due them for the month of July 1965constitutes full payment to them of the acceleratedretirement benefits to which they were entitled under thevalid provisions of the plan. Each may be entitled tofurther payment for that part of the month of August whichelapsed before he again obtained a job in the coal industry.Accordingly, my Recommended Order will provide, as a345remedy for the Respondents'violationsof Section8(a)(1)and 8(b)(1)(A), that they jointly and severally make Glassand the other employees whole for any loss of acceleratedretirement benefits which they may have suffered as aresult of the Respondents' enforcement of the illegalprovisions of the plan referred to above. The sums due, ifany, are to be computed on a quarterly basis, with interestat 6 percent per annum, in accordance with the formulaset forth inF.W. Woolworth Company,90 NLRB 289,291-293, andIsis Plumbing & Heating Co.,138 NLRB 716.[Recommended Order omitted from publication.]